Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/18/2021.
Claims 1-30 are pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claims 2-6, 12-13, 17-21, and 27-28 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Claims 2-6, 12-13, 17-21, and 27-28 recites the limitation “at least in part” in the claims.  The claims are unclear in what part they are referred to. Thus, the claims are indefinite. It is suggested to omit “in part” in the claims 2-6, 12-13, 17-21, and 27-28 to overcome the 112 rejection.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-7, 11-13, 16-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo Li (US 2020/0029318).

Regarding claim 1, Guo Li discloses a method of wireless communication [Fig. 5, 6,¶ 112-123;], comprising: 
transmitting, by a first user equipment (UE), a groupcast indicator for a sidelink groupcast indicating that corresponding sidelink transmissions are groupcast to a plurality of UEs [Fig. 6, ¶ 119; sending, by V2X transmitting UE (UE 501 in Fig. 5), the sidelink control information (SCI) format 1 on the PSCCH//DCI as shown in TABLE 1 as a groupcast indicator for a sidelink groupcast indicating that corresponding sidelink transmissions are groupcast to a plurality of UEs (multiple UEs 502 in Fig. 5)]; and 
transmitting, by the first UE, semi-persistent scheduling (SPS) control signaling for the sidelink groupcast including a SPS indicator, an activation state indicator, and a configuration index [Fig. 6, ¶ 122; sending, by V2X transmitting UE, SCI format 1 over the resources indicated by DCI format 5A that is illustrated in TABLE 2, wherein the DCI format and usage with parameter including Carrier indicator, Activation/release indication, SL SPS configuration index] .

Regarding claim 2, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the groupcast indicator is transmitted at least in part via a field of a sidelink control information (SCI) format 0-1 message or a field of a SCI format 0-2 message, and wherein the SPS indicator is transmitted at least in part via one or more fields of a SCI format 0-1 message [¶ 122; wherein the groupcast indicator is transmitted at least in part via a field of a sidelink control information (SCI) format 0-1 message; and wherein the SPS indicator is transmitted at least in part via one or more fields of a SCI format 0-1 message].  

Regarding claim 3, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the SPS indicator is transmitted at least in part by scrambling a cyclic redundancy code (CRC) of a sidelink control information (SCI) format 0-1 message with a common sidelink SPS radio network temporary identifier (SL- SPS-RNTI) which is common to all UEs in sidelink communication with the first UE [¶¶ 471, 494; wherein the SPS indicator is transmitted at least in part by scrambling a cyclic redundancy code (CRC) of a sidelink control information (SCI) format 0-1 message with a common sidelink SPS radio network temporary identifier (SL- SPS-RNTI) which is common to all UEs in sidelink communication with the first UE].  

Regarding claim 4, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the groupcast indicator and the SPS indicator are jointly transmitted at least in part by scrambling a cyclic redundancy code (CRC) of a sidelink control information (SCI) format 0-1 message with a sidelink SPS group-specific radio network temporary identifier (SL-SPS-group-RNTI) for a group of groupcast receiver UEs consisting of the plurality of UEs [¶¶ 471, 494; wherein the groupcast indicator and the SPS indicator are jointly transmitted at least in part by scrambling a cyclic redundancy code (CRC) of a sidelink control information (SCI) format 0-1 message with a sidelink SPS group-specific radio network temporary identifier (SL-SPS-group-RNTI) for a group of groupcast receiver UEs consisting of the plurality of UEs].  

Regarding claim 5, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the activation state indicator is transmitted at least in part via a combination of contents of at least one field of a sidelink control information (SCI) format 0-1 message and at least one field of a SCI format 0-2 message [¶¶ 198-201, 204; wherein the activation state indicator is transmitted at least in part via a combination of contents of at least one field of a sidelink control information (SCI) format 0-1 message and at least one field of a SCI format 0-2 message].  

Regarding claim 6, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the configuration index is transmitted at least in part via a field of a sidelink control information (SCI) format 0-1 message or a SCI format 0-2 message indicating a group SPS [¶¶ 129, 419, 424, 454-459; wherein the configuration index is transmitted at least in part via a field of a sidelink control information (SCI) format 0-1 message or a SCI format 0-2 message indicating a group SPS].  

Regarding claim 7, Guo Li discloses the method of claim 1.
Guo Li further discloses wherein the groupcast indicator, the SPS indicator, and the configuration index together indicate a set of parameters associated with the SPS for the sidelink groupcast including a periodicity of the sidelink groupcast or a maximum number of times that a transport block (TB) for the sidelink groupcast can be transmitted [¶¶ 107, 111, 473; wherein the groupcast indicator, the SPS indicator, and the configuration index together indicate a set of parameters associated with the SPS for the sidelink groupcast including a periodicity of the sidelink groupcast].  

Regarding claims 11, 12, and 13, the claims recite an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory in electrical communication with the at least one processor (See Guo Li;  Fig. 2; ¶ 79; gNB 102  includes a controller/processor 225, a memory 230) to perform the functions of the wireless communication device recited as in claims 1, 5, and 6 respectively; therefore, claims 11, 12, and 13 are rejected along the same rationale that rejected in claims 1, 5, and 6 respectively.

Regarding claims 16, 17, 18, 19, 20, 21, and 22, the claims recite method of wireless communication to perform the functions of the wireless communication device recited as in claims 1, 2, 3, 4, 5, 6, and 7 respectively; therefore, claims 16, 17, 18, 19, 20, 21, and 22 are rejected along the same rationale that rejected in claims 1, 2, 3, 4, 5, 6, and 7 respectively.

Regarding claims 26, 27, and 28, the claims recite an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory in electrical communication with the at least one processor (See Guo Li;  Fig. 3; ¶ 88; UE 116  includes a processor 340 and a memory 360) to perform the functions of the wireless communication device recited as in claims 1, 5, and 6 respectively; therefore, claims 26, 27, and 28 are rejected along the same rationale that rejected in claims 1, 5, and 6 respectively.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 unpatentable over Guo Li (US 2020/0029318) in view of Fong et al. (US 2022/0015133).
 
Regarding claim 8, Guo Li discloses the method of claim 1, but does not explicitly disclose wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by a first sidelink control information (SCI) format 0-1 message and a second SCI format 0-2 message when a feedback message has not been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is incomplete.  
However, Fong discloses wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by a first sidelink control information (SCI) format 0-1 message and a second SCI format 0-2 message when a feedback message has not been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is incomplete [¶¶ 27, 111, 117, 128; wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by a first sidelink control information (SCI) format 0-1 message and a second SCI format 0-2 message when a feedback message has not been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is incomplete].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by a first sidelink control information (SCI) format 0-1 message and a second SCI format 0-2 message when a feedback message has not been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is incomplete” as taught by Fong in the system of Guo Li, so that it would enabling and supporting efficient technique of sidelink communications between UEs according to an SPS configuration [see Fong; ¶ 4].

Regarding claim 9, Guo Li discloses the method of claim 1, but does not explicitly disclose wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by no sidelink control information (SCI) or only a SCI format 0-1 message when a feedback message has been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is complete.  
However, Fong discloses wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by no sidelink control information (SCI) or only a SCI format 0-1 message when a feedback message has been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is complete [¶¶ 27, 111, 117, 128; wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by no sidelink control information (SCI) or only a SCI format 0-1 message when a feedback message has been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is complete].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and wherein subsequent physical sidelink shared channel (PSSCH) groupcast data transmissions for the sidelink groupcast are accompanied by no sidelink control information (SCI) or only a SCI format 0-1 message when a feedback message has been received from each UE of the plurality of UEs and activation of the SPS of the sidelink groupcast is complete” as taught by Fong in the system of Guo Li, so that it would enabling and supporting efficient technique of sidelink communications between UEs according to an SPS configuration [see Fong; ¶ 4].

Regarding claim 14, the claim recites the apparatus of claim 11 to perform the functions of the wireless communication device recited as in claims 8 and 9; therefore, claim 14 is rejected along the same rationale that rejected in claims 8 and 9.

Claims 23-25 and 29-30 are rejected under 35 U.S.C. 103 unpatentable over Guo Li (US 2020/0029318) in view of LI et al. (US 2022/0007403) (referred as LI’s 403).

Regarding claim 23, Guo Li discloses the method of claim 16, but does not explicitly disclose further comprising: receiving, by the UE of the plurality of UEs, a first sidelink control information (SCI) format 0-1 message for the sidelink groupcast; and receiving, by the UE of the plurality of UEs, a first SCI format 0-2 message for the sidelink groupcast, wherein the first SCI format 0-1 message and the first SCI format 0-2 message correspond to the sidelink transmissions of the sidelink groupcast to the plurality of UEs, and wherein the first SCI format 0-1 message, the first SCI format 0-2 message, or both are configured for providing the activation state indicator indicating activation of the SPS of the sidelink groupcast or deactivation of the SPS of the sidelink groupcast.  
However, LI’s 403 discloses further comprising: receiving, by the UE of the plurality of UEs, a first sidelink control information (SCI) format 0-1 message for the sidelink groupcast [Fig. 7, ¶¶ 208; receiving, by the UE of the plurality of UEs, a first sidelink control information (SCI) format 0-1 message for the sidelink groupcast (step 242)]; and receiving, by the UE of the plurality of UEs, a first SCI format 0-2 message for the sidelink groupcast [Fig. 7, ¶¶ 208; receiving, by the UE of the plurality of UEs, a first SCI format 0-2 message for the sidelink groupcast (step 242)], wherein the first SCI format 0-1 message and the first SCI format 0-2 message correspond to the sidelink transmissions of the sidelink groupcast to the plurality of UEs [Fig. 7, ¶¶ 208; wherein the first SCI format 0-1 message and the first SCI format 0-2 message correspond to the sidelink transmissions of the sidelink groupcast to the plurality of UEs (step 245)], and wherein the first SCI format 0-1 message, the first SCI format 0-2 message, or both are configured for providing the activation state indicator indicating activation of the SPS of the sidelink groupcast or deactivation of the SPS of the sidelink groupcast [Fig. 7, ¶¶ 375-380, 399; wherein the first SCI format 0-1 message, the first SCI format 0-2 message, or both are configured for providing the activation state indicator indicating activation of the SPS of the sidelink groupcast or deactivation of the SPS of the sidelink groupcast].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving, by the UE of the plurality of UEs, a first sidelink control information (SCI) format 0-1 message for the sidelink groupcast; and receiving, by the UE of the plurality of UEs, a first SCI format 0-2 message for the sidelink groupcast, wherein the first SCI format 0-1 message and the first SCI format 0-2 message correspond to the sidelink transmissions of the sidelink groupcast to the plurality of UEs, and wherein the first SCI format 0-1 message, the first SCI format 0-2 message, or both are configured for providing the activation state indicator indicating activation of the SPS of the sidelink groupcast or deactivation of the SPS of the sidelink groupcast” as taught by LI’s 403 in the system of Guo Li, so that it would provide resources used for sidelink transmission may be dynamically allocated, or pre-configured by the RRC, or based on activation and deactivation [see LI’s 403; ¶ 9].

Regarding claim 24, the combined system of Guo Li and LI’s 403 discloses the method of claim 23.
LI’s 403 further discloses wherein a value for the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: receiving, by the UE of the plurality of UEs, a second SCI format 0-1 message for the sidelink groupcast [Fig. 7, ¶¶ 397-399, 438, 481; wherein a value for the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: receiving, by the UE of the plurality of UEs, a second SCI format 0-1 message for the sidelink groupcast]; and receiving, by the UE of the plurality of UEs, a second SCI format 0-2 message for the sidelink groupcast, wherein periodic procedures of the SPS remain valid based at least in part on the second SCI format 0-1 message and the second SCI format 0-2 message failing to include SPS information for the sidelink groupcast [Fig. 7, ¶¶ 397-399, 438, 481; receiving, by the UE of the plurality of UEs, a second SCI format 0-2 message for the sidelink groupcast, wherein periodic procedures of the SPS remain valid based at least in part on the second SCI format 0-1 message and the second SCI format 0-2 message failing to include SPS information for the sidelink groupcast].  

Regarding claim 25, Guo Li discloses the method of claim 16, but does not explicitly disclose wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: decoding, by the UE of the plurality of UEs, physical sidelink shared channel (PSSCH) groupcast data for the sidelink groupcast; and transmitting, by the UE of the plurality of UEs, an acknowledgement (ACK) or negative acknowledgment (NACK) for the decoding the PSSCH groupcast data irrespective of a NACK only option for PSSCH groupcast data decoding.
However, LI’s 403 discloses wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: decoding, by the UE of the plurality of UEs, physical sidelink shared channel (PSSCH) groupcast data for the sidelink groupcast [Fig. 7, ¶¶ 220, 265, 269; wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: decoding, by the UE of the plurality of UEs (Rx UE 203), physical sidelink shared channel (PSSCH) groupcast data for the sidelink groupcast]; and transmitting, by the UE of the plurality of UEs, an acknowledgement (ACK) or negative acknowledgment (NACK) for the decoding the PSSCH groupcast data irrespective of a NACK only option for PSSCH groupcast data decoding [Fig. 7, ¶¶ 220, 265, 269; transmitting, by the UE of the plurality of UEs (Rx UE 203), an acknowledgement (ACK) or negative acknowledgment (NACK) for the decoding the PSSCH groupcast data irrespective of a NACK only option for PSSCH groupcast data decoding].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the activation state indicator indicates activation of the SPS of the sidelink groupcast, and further comprising: decoding, by the UE of the plurality of UEs, physical sidelink shared channel (PSSCH) groupcast data for the sidelink groupcast; and transmitting, by the UE of the plurality of UEs, an acknowledgement (ACK) or negative acknowledgment (NACK) for the decoding the PSSCH groupcast data irrespective of a NACK only option for PSSCH groupcast data decoding” as taught by LI’s 403 in the system of Guo Li, so that it would provide resources used for sidelink transmission may be dynamically allocated, or pre-configured by the RRC, or based on activation and deactivation [see LI’s 403; ¶ 9].

Regarding claims 29 and 30, the claims recite the apparatus of claim 26 to perform the functions of the wireless communication device recited as in claims 24 and 25 respectively; therefore, claims 29 and 30 are rejected along the same rationale that rejected in claims 24 and 25 respectively.


Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, LI et al. (US 2020/0413295) is also considered as relevant prior arts for rejection of in claims 1, 11, 16, and 26 for limitation “receive a groupcast indicator for a sidelink groupcast by a first user equipment (UE) to a plurality of UEs in communication with a first UE indicating that corresponding sidelink transmissions by the first UE are groupcast to the plurality of UEs” [see LI et al. ; Abstract, Fig. 2, 3, ¶¶ 60, 69-70].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469